UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: May 31 Date of reporting period: November 30, 2011 to February 29, 2012 Item 1.Schedule of Investments. Attached hereto. ENY Guggenheim Canadian Energy Income ETF Portfolio of Investments February 29, 2012 (unaudited) Number of Shares Description Value Long-Term Investments - 99.9% Common Stocks - 99.9% Canada - 99.9% AltaGas Ltd.(a) $ 3,696,752 ARC Resources Ltd.(a) Athabasca Oil Sands Corp.(b) Baytex Energy Corp.(a) BlackPearl Resources, Inc.(b) Bonavista Energy Corp.(a) Bonterra Energy Corp. Canadian Natural Resources Ltd. Canadian Oil Sands Ltd.(a) Cenovus Energy, Inc. Crescent Point Energy Corp.(a) Enerplus Corp.(a) Freehold Royalties Ltd.(a) Gibson Energy, Inc. Husky Energy, Inc.(a) Imperial Oil Ltd. Ivanhoe Energy, Inc.(b) Keyera Corp.(a) MEG Energy Corp.(b) NAL Energy Corp.(a) Nexen, Inc. Pembina Pipeline Corp.(a) Pengrowth Energy Corp.(a) Penn West Petroleum Ltd.(a) PetroBakken Energy Ltd., Class A(a) Petrobank Energy & Resources Ltd.(b) Provident Energy Ltd. Southern Pacific Resource Corp.(b) Suncor Energy, Inc.(a) Veresen, Inc.(a) Vermilion Energy, Inc.(a) (Cost $121,153,800) Number of Shares Description Value Investments of Collateral for Securities Loaned - 43.7% BNY Mellon Securities Lending Overnight Fund, 0.182%(c) (d) (Cost $51,323,722) Total Investments - 143.6% (Cost $172,477,522) Liabilities in excess of Other Assets - (43.6%) Net Assets- 100.0% (a) Security, or portion thereof, was on loan at February 29, 2012. (b) Non-income producing security. (c) At February 29, 2012, the total market value of the Fund's securities on loan was $48,836,950 and the total market value of the collateral held by the Fund was $51,323,722. (d) Interest rate shown reflects yield as of February 29, 2012. See previously submitted notes to financial statements for the period ended November 30, 2011. ENY / Guggenheim Canadian Energy Income ETF Summary of Investments by Sector Classification Sector* % of Long-Term Investments Energy 97.2% Utilities 2.8% * Subject to change daily.Securities are classified by sectors that represent broad groupings of related industries. At February 29, 2012, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments $ Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability.There are three different categories for valuations.Level 1 valuations are those based upon quoted prices in active markets.Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices).Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets.The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities.The Fund values Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith by management and approved by the Board of Trustees. The Fund did not have any Level 3 securities at February 29, 2012. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of February 29, 2012. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks $ $
